Exhibit 10.2

CONSULTING SERVICES AGREEMENT WITH KERMIT CRAWFORD

This CONSULTING SERVICES AGREEMENT (“Agreement”) is entered as of August 5,
2014, by and between Walgreen Co., an Illinois corporation, on behalf of itself
and its subsidiaries and affiliates, (“Walgreens”) and Kermit Crawford, an
individual residing at [Address] (“Consultant”).

WHEREAS, Consultant has been continuously in the employ of the Company since
1983 and is retiring from the Company as of December 31, 2014;

WHEREAS, Walgreens desires that, following Consultant’s retirement from the
Company, he shall provide advice and counsel to Walgreens leadership on certain
strategic matters; and

WHEREAS, both parties wish to enter into this Agreement to cover the terms and
conditions of this arrangement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

ARTICLE 1: SERVICES

During the Term (as defined in Article 3 below), Consultant agrees to make
available to Walgreens Consultant’s personal services (the “Services”) to
provide advice and counsel on key strategic matters to Walgreens leadership,
which may include both senior management and the Board of Directors. There is no
set time commitment related to the Services, provided that it is expected that
Consultant’s Services will exceed 20% of the average level of services performed
by Consultant as an employee of the Company over the 36-month period immediately
prior to January 1, 2015. Consultant agrees to devote sufficient time and
attention to the performance of the Services. The Services may include, without
limitation, advice, counsel and project work related to pharmacy matters,
leadership and management transition matters and overall strategic direction.
Consultant shall report directly to the Chief Executive Officer of the Company.
Consultant agrees that the Services (a) will be performed in a diligent and
professional manner; (b) will conform to the provisions of this Agreement; and
(c) will be performed in accordance with applicable laws.

ARTICLE 2: FEES

2.1 Fees. Walgreens will pay Consultant a consulting fee in the amount of
$125,000 per month for the Services performed hereunder during the Term.

2.2 Expenses. Consultant shall be reimbursed all pre-approved, reasonable
expenses for airfare, accommodations, transportation and meals incurred in
accordance with Walgreens’ business expense policies and guidelines.

2.3 Taxes. Consultant shall be responsible for all income and other taxes due to
any taxing authority with respect to the fees paid hereunder. Walgreens is not
required to pay nor will

 

- 1 -



--------------------------------------------------------------------------------

CONSULTING SERVICES AGREEMENT WITH KERMIT CRAWFORD

 

Consultant invoice Walgreens for sales tax on Services. Each party shall be
responsible for the payment of other taxes, if any, imposed upon it in
connection with, or as a result of, this Agreement.

ARTICLE 3: TERM OF AGREEMENT

This Agreement will commence on January 1, 2015 and shall continue through
December 31, 2015 (the “Term”). Following the completion of this initial Term,
this Agreement shall end, subject to the possible extension of the term of this
Agreement by mutual written agreement of the parties. If so extended, the
parties shall execute an amendment to this Agreement or new Agreement to cover
the terms and condition of the extended Agreement.

ARTICLE 4: TERMINATION

This Agreement shall terminate at the end of the Term, as described in Article 3
above. Alternatively, and notwithstanding Article 3 above, this Agreement may be
terminated prior to the end of the Term, (i) by either party without advance
notice, based on the material breach by the other party of any material term of
this Agreement or the Retirement Agreement and Release between Walgreens and
Consultant, dated August 5, 2014 (the “Retirement Agreement”); (ii) by
Consultant upon no less than 2 weeks notice, in order to comply with a condition
of new employment with a third party; or (iii) by the Company for “Cause”. Upon
termination of this Agreement due to (i) (ii) or (iii) above, Walgreens shall
pay Consultant only for Services performed and expenses incurred prior to the
effective date of termination. Such payment will be pro-rated to account for the
portion of the Term completed prior to termination of this Agreement. In the
event Walgreens terminates this Agreement for a reason other than Cause, it
shall continue to pay Consultant the total fee due under this Agreement
throughout the remainder of the then existing Term. “Cause” shall mean:
(a) willful misconduct, including fraud, embezzlement or breach of the duty of
loyalty; (ii) gross negligence that is materially injurious to the Company;
(iii) conviction or a plea of no contest to a felony or misdemeanor involving
moral turpitude; or (iv) a material breach of this Agreement that remains
uncured for a period of 10 days following written notice of the alleged breach.
Pursuant to its terms, Article 5 below will survive any expiration or
termination of this Agreement.

ARTICLE 5: RESTRICTIVE COVENANTS; CONFIDENTIAL INFORMATION

During the Term, Consultant shall remain subject to all continuing restrictive
covenants and other continuing obligations as a former employee of Walgreens,
including but not limited to all obligations included or referenced in the
Retirement Agreement. For the avoidance of doubt, none of those other
obligations shall be extended in duration by virtue of this Agreement, but all
such obligations shall apply to the performance of the Services hereunder, as
the context permits.

ARTICLE 6: INDEMNIFICATION

The Company shall indemnify (including the advancement of attorneys’ fees and
costs) and hold Consultant harmless from any actual or threatened liabilities,
claims, causes of action, damages, fees, fines and penalties to the fullest
extent permitted by applicable law arising out of Consultant’s performance of
services under this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

CONSULTING SERVICES AGREEMENT WITH KERMIT CRAWFORD

 

ARTICLE 7: GENERAL PROVISIONS

7.1 Independent Contractor. Consultant understands and agrees that Consultant is
serving as an independent contractor of Walgreens, and that Consultant is not an
employee of Walgreens. Consultant further understands and agrees that Walgreens
will not withhold any income or other taxes from the amounts paid to Consultant,
and that Consultant is responsible for paying Consultant’s own income, social
security, Medicare and other applicable taxes. Consultant further understands
and agrees that Consultant will not have any right to the benefits under, or
rights and privileges to participate in, Walgreens’ employee benefit plans (all
of which are made available only to Walgreens’ employees), except to the extent
of his continuing rights and benefits as a retiree of Walgreens. Consultant
further agrees that any future reclassification of Consultant from independent
contractor to employee status by a taxing authority will not confer upon
Consultant eligibility for any retroactive or prospective Walgreens benefits.

7.2 Publicity. Except in the course of carrying out the Services under this
Agreement, neither party will use the name(s), trademark(s) or trade name(s),
whether registered or not, of the other party in publicity or press releases or
advertising or in any manner, including customer lists, without that party’s
prior written consent. Consent of Walgreens shall not be valid unless obtained
from an officer of Walgreens.

7.3 Intellectual Property. Consultant agrees that all patentable or
copyrightable ideas, writings, drawings, inventions, designs, parts, machines or
processes developed as a result of, or in the course of, the Services shall be
the property of Walgreens. Consultant herewith assigns all rights in such
intellectual property to Walgreens, and shall supply all assistance reasonably
requested in securing for Walgreens’ benefit any patent, copyright, trademark,
service mark, license, right or other evidence of ownership of any such
intellectual property, and will provide full information regarding any such item
and execute all appropriate documentation prepared by Walgreens in applying or
otherwise registering, in Walgreens’ name, all rights to any such item.
Walgreens has the right to grant licenses to make, use, buy or sell any product
or service derived from the Services performed under this Agreement to its
affiliates and subsidiaries.

7.4 Conduct. Consultant will comply with all applicable Walgreens’ policies
including, but limited to: (i) no smoking; (ii) drug-free environment;
(iii) dress code; (iv) non-harassment; (v) travel/expense guidelines; (vi) all
safety and security policies (including a prohibition against weapons), and
(vii) computer security and use policies.

7.5 HIPAA Privacy. Consultant represents that in the performance of the Services
pursuant to this Agreement, Consultant will fully comply with the requirements
of the Health Insurance Portability and Accountability Act of 1996 (HIPAA) and
the standards issued by the US Department of Health and Human Services at 45
C.F.R. Parts 160 and 164, to protect the security and privacy of individually
identifiable health information generated by or received from Walgreens, if any,
and if required by Walgreens, Consultant agrees to enter into a Business
Associates Agreement with Walgreens in form and substance acceptable to
Walgreens. Consultant will immediately provide written notice to the Office of
Walgreens’ Chief Privacy

 

- 3 -



--------------------------------------------------------------------------------

CONSULTING SERVICES AGREEMENT WITH KERMIT CRAWFORD

 

Officer at 200 Wilmot Road, MS# 9000, Deerfield, Illinois 60015 if in the course
of providing Services to Walgreens, Consultant has obtained or will obtain
access to individually identifiable health information (“protected health
information” or “PHI”) as defined by HIPAA.

7.6 Non-Assignment. Consultant may not assign or delegate this Agreement or any
of Consultant’s rights or obligations under this Agreement without the prior
written consent of Walgreens. Any attempted assignment or delegation without the
necessary consent shall be void. Subject to the provisions of this Section, this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns.

7.7 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be considered an original instrument, but all of which shall
be considered one and the same agreement.

7.8 Entire Agreement. Except as otherwise specified herein, this Agreement
supersedes all prior understandings and agreements between the parties with
respect to the subject matter hereof and may not be changed or terminated
orally, and no change, termination or attempted waiver of any of the provisions
hereof shall be binding unless in writing and signed by the party against whom
the same is sought to be enforced.

7.9 Governing Law. This Agreement shall be interpreted according to the laws of
the State of Illinois.

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties hereto.

 

WALGREEN CO. By:  

/s/ Kathleen Wilson-Thompson

Name:   Kathleen Wilson-Thompson Title:   Senior Vice President and
Chief Human Resources Officer

CONSULTANT

/s/ Kermit Crawford

Kermit Crawford

 

- 4 -